UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2009 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-28633 ALKANE, INC. (Exact name of registrant as specified in its charter) Florida 26-4813092 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2205 York Road, Suite 14, Lutherville, MD (Address of principal executive offices) (Zip Code) 410-666-7837 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes o No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes o No o APPLICABLE ONLY TO CORPORATE ISSUERS As of December 31, 2009, the Registrant had 130,300,680 shares of common stock outstanding. 1 TABLE OF CONTENTS Page PART I — FINANCIAL INFORMATION 3 Item 1. Financial Statements. 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 15 Item 4. Controls and Procedures. 15 PART II — OTHER INFORMATION 16 Item 1. Legal Proceedings. 16 Item 1A. Risk Factors. 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 19 Item 3. Defaults Upon Senior Securities. 19 Item 4. (Removed and Reserved). 19 Item 5. Other Information. 19 Item 6. Exhibits. 19 2 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS ALKANE, INC. (A DEVELOPMENT STAGE ENTERPRISE) FINANCIAL STATEMENTS DECEMBER 31, 2009 INDEX TO FINANCIAL STATEMENTS Financial Statements Balance Sheets as of December 31, 2009 (Unaudited) and June 30, 2009 (Audited) 4 Statements of Operations (Unaudited) for the Three and Six Months Ended December 31, 2009 and from Inception (July 15, 2008) to December 31, 2008 and 2009 5 Statements of Cash Flows (Unaudited) for the Six Months Ended December 31, 2009 and from Inception (July 15, 2008) to December 31, 2008 and 2009 6 Notes to Financial Statements 7 - 11 3 ALKANE, INC. (A DEVELOPMENT STAGE ENTERPRISE) BALANCE SHEETS As of As of December 31, 2009 June 30, 2009 (unaudited) (Audited) ASSETS Current Assets Cash $ $ - Accounts receivable - Prepaid expense and deposits Inventory - Note receivable - Total current assets Fixed Assets Property and equipment (net of depreciation) (Note 4) Other Assets Other intellectual property (net of amortization) (Note 6) Website (net of amortization) (Note 6) Security Deposit - Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Bank overdraft $ - $ Accounts payable (Note 8) Accounts payable - related parties (Note 8) Accrued salaries and expenses Short term note payable (Note 9) - Common stock payable (Note 8) - Advances due to officers (Note 8) Total current liabilities Total liabilities Stockholders' Deficit Common stock, $0.001 per value, 1,000,000,000 shares authorized, 130,300,680 common shares issued and outstanding (Note 10) Additional paid in capital Deficit accumulated during development stage ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these financial statements. 4 ALKANE, INC. (A DEVELOPMENT STAGE ENTERPRISE) STATEMENTS OF OPERATIONS (UNAUDITED) For the three For the three For the six From Inception From Inception month period ended month period ended month period ended (July 15, 2008) to (July 15, 2008) to December 31, 2009 December 31, 2008 December 31, 2009 December 31, 2008 December 31, 2009 Sales $
